COURT OF APPEALS
                              EIGHTH DISTRICT OF TEXAS
                                   EL PASO, TEXAS

                                              '

                                              '              No. 08-14-00279-CR
 IN RE: LUKE GILPIN, RICK STATHIS,
 DAVID GARCIA, AND RICK RUBIO,                '        AN ORIGINAL PROCEEDING

                             Relators.        '               IN MANDAMUS
                                              '


                                      JUDGMENT

       The Court has considered this cause on Relators’ motion to dismiss appeal and concludes

the motion should be granted and the appeal should be dismissed in accordance with the opinion

of this Court. We therefore dismiss the original proceeding in accordance with the opinion of

this Court.

       IT IS SO ORDERED THIS 14TH DAY OF JANUARY, 2015.



                                    ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Hughes, JJ.